—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered December 23, 1996, convicting him of attempted murder in the second degree, criminal possession of a weapon in the second degree, reckless endangerment in the first degree, assault in the third degree (two counts), and aggravated harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant unsuccessfully challenged for cause a prospective juror whose spouse was a supervising Assistant District Attorney in the office of the District Attorney which was prosecuting him. The record reveals that the juror was unacquainted with the trial prosecutor and that her spouse had no interaction with him. As the prospective juror unequivocally stated that she had no predisposition and would base her verdict upon the evidence, the court properly denied the defendant’s challenge for cause (see, People v Colon, 71 NY2d 410; People v Williams, 222 AD2d 627; cf., People v Shinkle, 51 NY2d 417).
The court properly disallowed the defendant’s attempt to impeach the testimony of his own witness using a police report which the witness neither signed nor made under oath (see, CPL 60.35; People v Zenger, 134 AD2d 640; People v Jordan, 59 AD2d 746).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.